DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Applicant’s reply dated 16 December 2020 to the previous Office Action dated 18 September 2020 is acknowledged.  Claims 1-20 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth below.
The double patenting rejection made in the previous Office action is maintained as set forth below.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2019.
Claims 1-13 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vorp et al. (WO 2008/024640 A2; published 28 February 2008; of record) in view of Shortkroff et al. (US 2009/0069903 A1; published 12 March 2009; of record) and Kullas (US 2011/0015760 A1; published 20 January 2011; filed 05 December 2008; priority to 07 December 2007; of record).

Although Example 1 of Vorp et al. includes cells, Vorp et al. also discloses that such cells are optional as discussed above.  Moreover, Shortkroff et al. would have provided motivation for electrospraying the liquid media of Example 1 even if cells were not included therein, as discussed below.

The teachings of Vorp et al. and Shortkroff et al. are each directed to scaffold implants.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine their teachings by making and using in a human in need thereof the scaffold of Vorp et al. as discussed above with the concurrent electrospraying of serum such as 20% serum optionally with therapeutic agent therein such as growth factors and/or chemoattractant therewith as disclosed by Vorp et al. as discussed above but without the cells disclosed by Vorp et al., or fetal bovine serum (i.e., 100% FBS) as disclosed by Shortkroff et al., with a reasonable expectation of success, given that Vorp et al. discloses that the cells are optional, and given that Vorp et al. suggests including a chemoattractant in the implant to promote cellular migration and/or cellular infiltration into the scaffold, and given that Shortkroff et al. teaches that culture medium such as bovine serum albumin or fetal bovine serum, optionally containing cell modulators such as growth factor, increases migration of cells into the implant.
Additionally, although Vorp et al. teaches repairing defective soft tissue as discussed above, Vorp et al. does not teach abdominal wall tissue.

The teachings of Vorp et al., Shortkroff et al., and Kullas are each directed to implants.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine their teachings by implanting the scaffold of Vorp et al. in an abdominal wall at the site of an abdominal wall tissue defect therein to repair such defect as suggested by Kullas, with a reasonable expectation of success, given that Vorp et al. teaches repairing defective soft tissue, and given that Kullas teaches that implants are commonly used to repair abdominal wall tissue defects by implanting the implant at the site of the tissue defect.  A person of ordinary skill in the art at the time the invention was made would have recognized that using the implant of Vorp et al. as an abdominal wall implant would have yielded predictable results of repairing an abdominal wall defect (See MPEP 2143(I)(D)).
The results recited in claim 3 are latent properties that would flow naturally from following the suggestions of the prior art to combine the teachings of Vorp et al., Shortkroff et al., and Kullas as discussed herein.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See also MPEP 2145(II).

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vorp et al. in view of Shortkroff et al. and Kullas as applied to claims 1-9 and 12-13 above, and further in view of Melero-Martin et al. (US 2010/0040584 A1; published 18 February 2010; filed 19 December 2007; priority to 19 December 2006; of record).
Vorp et al. and Shortkroff et al. are relied upon as discussed above.
Vorp et al. and Shortkroff et al. do not disclose that the blood product is allogeneic or autologous or that the liquid comprises platelet rich plasma as in claims 10-11. 
Melero-Martin et al. discloses that autologous human serum, allogeneic human serum, or human platelet rich plasma can be used instead of FBS in tissue engineering constructs such as scaffolds that may be implanted into a host to grow tissue (abstract; paragraphs [0075], [0117]).
The teachings of Vorp et al., Shortkroff et al., and Melero-Martin et al. are each directed to implants.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine their teachings by substituting the autologous human serum, allogeneic human serum, or human platelet rich plasma of Melero-Martin et al. for the FBS of Vorp et al. and Shortkroff et al. in the device and method of Vorp et al. in view of Shortkroff et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to combine these teachings given that autologous human serum, allogeneic human serum, human platelet rich plasma, and FBS are interchangeable substitutes/equivalents used in tissue engineering constructs prima facie obvious to substitute equivalents known for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,901,659 (of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘659 claims are merely limited to species of the instantly claimed polymer.

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive.

Applicant argues that there is no suggestion in Vorp et al. to spray serum if cells are not integrated into the scaffold (remarks page 3).  In response, as discussed in the previous Office action, Vorp et al. unambiguously discloses in the first sentence of the abstract that inclusion of cells is optional, which provides ample motivation to simply leave out the cells in any of the methods disclosed by Vorp et al, including the method of Example 1 of Vorp et al. which includes serum.  Nevertheless, the teachings of Shortkroff et al. are additionally cited as motivation to retain inclusion of serum in the methods of Vorp et al., in order to increase migration of cells into the implant.
Applicant argues that the implant of Shortkroff et al. is seeded with cells prior to implantation, and that Shortkroff et al. fails to show any infiltration of cells into the DSTI implant (remarks pages 3-4).  In response, Shortkroff et al. discloses that the implant is rehydrated with a solution with or without cells (claim 21; paragraphs [0265], [0274]), and thus cell seeding of the Shortkroff et al. implant is not required prior to implantation.  Moreover, Shortkroff et al. discloses that the implant may be seeded with cells or that “cells will naturally migrate into said DSTI due to its chemoattractant properties” (paragraph [0274]).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617